Per Curiam.

This court has held that the right under the statute is strictly personal, and that the statute, penal in nature, must be strictly construed; the plaintiff must clearly bring himself within its terms (Cohn v. Goldgraben, 103 Misc. 500). Section 41 of the Civil Rights Law provides that recovery may be had against any “ agency, bureau, corporation or association * * * by the person aggrieved thereby, ’ ’ while section 40 provides that all “ persons within the jurisdiction of this state shall be entitled to the full and equal accommodations,” etc. This would indicate that it was the legislative intent that the recovery be only in a person; it is apparent from the record ¿hat the plaintiff was not acting as an individual in her dealings with the defendants and therefore the defendants did not refuse the reservation to the plaintiff personally.
The judgment should be reversed, with $30 costs, and complaint dismissed, with costs^
Hofstadter, Schreiber and Hecht, JJ., concur.
Judgment reversed, etc.